Title: VI. The Baron von Thulemeier to the American Commissioners, with the Prussian Observations on the Draft Prussian-American Treaty of Amity and Commerce, 24 January 1785
From: Thulemeier, Friedrich Wilhelm, Baron von
To: American Commissioners


          
            Messieurs,
            à la Haye le 24. Janvier 1785.
          
          Le Roi mon Maître ayant trouvé bon de m’autoriser à faire passer en Vos mains, Messieurs, quelques Observations sur le Contre-Projet du Traité de Commerce à conclure pour l’avantage réciproque de Ses Sujets, et celui des Citoyens de l’Amérique, tel que Vous m’avez fait l’honneur de me l’adresser en date du 10. de Novembre dèrnier, et entré à la Haye par un Courier Hollandois le 26. du même mois, je ne diffère point de m’acquitter des Ordres de Sa Majesté. Un Exprès chargé de Dépêches pour Messieurs les

Ambassadeurs de Hollande à Paris me fournit aujourd’hui une occasion sûre et prompte. La langue Angloise n’étant pas familière à la Chancelerie Prussienne, aussi peu qu’au Roi et à Son Ministère, j’ai dû m’occuper d’une traduction françoise, et pour constater son exactitude, je l’ai fait placer à côté des Observations ci-jointes. J’ose me flatter que ces dernières Vous paroîtront, Messieurs, dictées par cet esprit de justice, d’équité et d’humanité qui caractérise toutes les démarches du Monarque que j’ai l’honneur de servir. Ce sera avec le zèle le plus, vif que je m’employerai à consolider une négociation dont l’issue ne peut qu’être infiniment avantageuse aux deux nations, et je ne doute aucunement que le contenu de la première lettre dont Vous m’honorerez, ne me facilite les moyens de mettre de concert avec Vous, Messieurs, la dernière main à ce Traité.
          J’ai l’honneur d’être avec la considération la plus distinguée, / Messieurs, / Vôtre très humble et très obéissant / Serviteur 
          de Thulemeier
         
          ENCLOSURE
          Observations sur le Projet du Traité, tracé par les Plénipotentiaires Americains, et adressé à l’Envoye Extraordinaire du Roi à la Haye.
          
            Articles II. & III.
            En adoptant en entier ces deux articles, il est essentiel d’ajouter à la fin de l’un et de l’autre: “se soumettant néanmoins dans les lieux où ils voudront faire les commerce, aux loix et usages y établis, et auxquels sont soumis les Citoyens des Etats-Unis (les Sujets de S. M. le Roi de Prusse), et les n[ations] étrangères les plus favorisées.” Il est d’autant plus indispensable d’insister sur cette clause, que les Etats de S. M. Prussienne sont composés de Provinces dont la plûpart ont des loix propres et des us[ages] particuliers. On ne sauroit abolir des [loix] de police communes à toutes les Nations de l’Europe, ni ôter sans injustice des [an]ciens droits des Sociétés, Communautés [ou] Corps. La Ville de Königsberg a un droit d’Etape, suivant lequel un marchand étranger ne peut vendre directement à [un] autre Etranger sur la place; nous avons dans différens ports, des Sociétés qui en[tre]tiennent des allèges pour décharger à la rade une partie des marchandises et les conduire dans les ports, où les gros vaisseaux ne peuvent entrer tout chargés; nous avons en quelques endroits un Corps de porte-faix, lesquels à des prix fixes

aident à décharger les vaisseaux, &c. Tout ceci ne doit ni ne peut effrayer l’autre partie Contractante. La plûpart de ces réglemens sont établis pour l’avantage et [la] commodité même des Etrangers, lesquels à l’arrivée dans nos ports ne sauroient se passer de l’assistance des pilotes et autres personnes habiles, et sans nos réglemens de police se trouveroient exposés à leur avidité et chicanes. Toutes les Nations de l’Europe ont de pareils usages, et aucune ne se plaint des nôtres.
          
          
            Article IV.
            Cet Article exige des changemens et éclaircissemens très considérables:
            1o/ Il faut biffer nécessairement la clause, à bord de ses propres bâtimens, qui est dans l’esprit de l’Acte de Navigation de l’Angleterre, mais point du tout dans le nôtre. Le but principal de ce Traité est un commerce réciproque entre les deux Nations, et un débit sûr et facile de leurs marchandises. L’intention du Roi est moins de donner une plus grande étendue à la navigation de Ses Sujets dans des parages éloignés, que d’animer l’industrie nationale, et de faciliter l’exportation des productions des fabriques Prussiennes; de sorte que la clause de n’accorder les avantages stipulés même aux marchandises qu’autant qu’elles seront importées par nos vaisseaux, choque directement nos principes, et rendroit presque nuls pour nous les avantages que ce Traité doit procurer réciproquement.
            2o./ La liberté de vendre et d’acheter, stipulée par cet article, est si générale, qu’elle ne laisse pas même l’idée de quelque denrée ou marchandise, dont l’importation ou l’exportation pourroit être défendue, d’autant plus que l’Art: IV. de notre Projet tracé au mois de Mars de cette année, est entièrement omis dans le Contre-Projet. Le Roi ne peut donc se dispenser d’insister que l’Art: IV. soit minuté de la manière suivante: “En particulier chacune des deux nations aura le droit d’importer ses propres productions, manufactures et marchandises dans toutes les parties des Domaines de l’autre, de les y vendre librement, et d’acheter et charger en échange les productions, manufactures et marchandises de l’autre Nation. Toutes ces productions, manufactures et marchandises, soit qu’elles soyent importées ou exportées par les propres vaisseaux de l’une des deux Nations, ou sur les bâtimens de toute autre Nation quelconque, ne payeront à l’entrée et à la sortie d’autres ni de plus forts impôts que payent les produits, manufactures et marchandises de la Nation la

plus favorisée. Cependant le Roi de Prusse et les Etats Unis de l’Amérique se reservent la liberté de prohiber dans leurs pays respectifs l’importation ou l’exportation de toute marchandise quelconque, dès que la raison d’Etat l’exige. En ce cas les Sujets et Citoyens d’une des Parties Contractantes du présent Traité ne pourront importer ni exporter les marchandises prohibees par l’autre. Mais si l’une des Parties Contractantes permet à quelqu’autre Nation d’importer ou d’exporter ces mêmes marchandises, les Sujets de l’autre Partie Contractante jouiront tout aussitôt d’une liberté pareille.” L’Article XI. de notre Projet, portant que tous les avantages accordés dans la suite en fait de commerce et de navigation à d’autres Nations, deviendront aussitôt communs aux Parties Contractantes, trouveroit encore ici sa place convenable; mais comme le Contre-Projet en fait un Article séparé, XXVI, il est assez indifférent que cet article soit placé ici, ou plus bas.
          
          
            Art: V.
            Le raisonnement qui a motivé la clause à ajouter aux Articles II. et III. rend entièrement superflu l’Article V du Projet, dont cependant on peut sans difficulté conserver le dernier passage, portant que “les marchands &c: des deux nations ne seront pas forcés de décharger aucune sorte de marchandises dans d’autres vaisseaux, ni de les recevoir à bord de leurs propres navires, ni d’attendre leur chargement plus longtemps qu’il ne leur plaira.”
          
          
            Article VIII:
            Cet Article pourroit être adopté en entier, sans l’expression “que les vaisseaux qui quitteront le port sans avoir dechargé, ne payeront aucun impôt &c.” Cela ne peut souffrir aucune difficulté dès qu’il est question des marchandises, ou dès que le vaisseau reste à la rade. Mais dès que le vaisseau est entré dans le port, il paroît qu’il doit être assujetti aux droits établis pour l’entretien même du port et de différens arrangemens nécessaires pour rendre l’entrée et la sortie des vaisseaux d’autant plus sûre. (Par exemple, droits de port, de pilote-côtier, et de fanal.) Il conviendra donc de minuter la fin de cet Article ainsi qu’il suit: “et sans être obligés de rendre compte de leur cargaison ou de payer aucuns impots, charges et droits quelconques, excepté les droits établis sur les vaisseaux une fois entrés dans le port, et destinés à l’entretien du port même ou d’autres établissemens qui ont pour but la sûreté et la commodité des Navigateurs, lesquels droits cependant ne se payeront que sur le même

pied qu’ils sont acquittés par les Sujets et Citoyens même de l’Etat où ils sont établis.”
          
          
            Article IX.
            Il sera très analogue aux principes humains qui font la base de plusieurs Articles de ce Projet, d’ajouter à la fin de celui ci: “l’ancien et barbare droit de naufrage sera entièrement aboli à l’égard des Sujets des deux Parties Contractantes.”
          
          
            Article X.
            Cet Article revient à peu près à l’Article VIII de notre Projet. Mais comme dans celui-ci on exempte réciproquement les droits de détraction, et qu’on reserve la vigueur aux Ordonnances passés ou futures du Roi contre les émigrations, il faudra retablir en entier notre Article VIII. et le mettre à la place de l’Article X. du Contre-Projet.
          
          
            Article XII.
            Cet article ne sauroit être adopté en entier; [le] dernier point surtout, portant: “que les vaisseaux ennemis rendent les m[ar]chandises neutres confiscables sans distinc[tion.”] Les principes que la Cour de Berlin a adopt[és] dans plusieurs Ecrits publics, et en particulier dans la Déclaration Circulaire du 30 Avril 1781. se trouveroient en contradiction directe avec les stipulations indiquées. Messieurs [les] Plénipotentiaires Américains, animés de [cet] esprit philosophique d’humanité et d’équi[té] qui a dicté plusieurs Articles du Contre-P[ro]jet, se départiront vraisemblablement volontiers d’une pareille clause, et consentiront [à] y substituer la suivante: “que les effets et marchandises apparten[ants] aux Sujets de la Partie Contractante Neutre, excepté les munitions de guerre, qui [se] trouveroient à bord d’un vaisseau ennemi, seront rendus aux Propriétaires, ou du moins payés suivant des prix justes et raisonnables.” En tout cas on pourroit omettre tout ceci, et insérer simplement le dernier passage à commencer des mots: D’un autre côté jusqu’à la fin, et laisser cette question indécise, ainsi que cela s’est pratiqué dans la convention pour la Neutralité Armée, passée par le Roi et par d’autres Puissances.
          
          
            Article XIII.
            Il n’y a pas de difficulté d’adopter en général cet Article. Cependant comme l’expression de compensation raisonnable pour les pertes qui auront été occasionnées par une saisie, est un peu indéterminée, il seroit à souhaiter qu’on pût s’expliquer plus précisément sur cette

compensation. Et comme il y a des cas où un navire neutre, dont toute la cargaison seroit composée de marchandises non suspectes, auroit à son bord une pacotille de munitions de guerre destinée pour l’ennemi de l’autre Partie Contractante, cas dont parle l’Art: XV. de notre Projet il seroit très convenable d’insérer à l’Article XIII. du Contre-Projet la clause: “que dans les cas énoncés, si le Patron du navire préféroit de livrer la pacotille suspecte au vaisseau qui en auroit fait la découverte, le navire marchand ne pourroit plus être arrêté mais aur[oit] toute liberté de poursuivre sa route.”
          
          
            Article XIX.
            De même que les Etats-Unis de l’Amérique par la teneur d’un Traité de plus ancienne date, se trouvent dans l’obligation d’excepter les prises faites sur les Sujets du Roi de France de l’entrée dans leurs ports, il peut y avoir des cas où ce seroit compromettre le Roi, que de recevoir dans ses ports des prises faites sur d’autres nations. Par cette considération, il vaudra mieux rétablir cet Article tel qu’il a été minuté dans nos réponses aux observations de Mr Adams, envoyées au Ministre du Roi en Hollande au mois de Mai de cette année, savoir: “que les vaisseaux armés de l’une des Parties Contractantes ne pourront conduire les prises qu’ils auront faites sur leurs ennemis dans les ports de l’autre, à moins qu’ils n’y soyent forcés par tempête ou péril de la mer: en ce dernier cas elles ne pourront être arrêtées ni saisies, mais on les fera ressortir le plutôt possible;” ce qui rend l’exception des vaisseaux pris sur la France entièrement superflue.
          
          
            Article XXI.
            Ad 4./ Après les mots: dont le Preneur est Sujet, on pourroit ajouter pour plus de clarté: “mais par la Justice du lieu où la prise aura été conduite.”
          
          
            Article XXV.
            A la fin de cet Article, et pour le rendre [ana]logue aux Articles II. et III. avec leurs a[ddi]tions proposées, il sera indispensable d’ajouter la clause: “que lorsque les Consuls voudront fa[ire] le commerce, ils seront soumis aux loix et usages des lieux, où ils voudront [le] faire.”
            Tous les autres Articles du Contre-P[ro]jet, dont il n’est pas fait mention en termes exprès dans ces Observations, pourront être adoptés sans addition ni changement.
          
          
          TRANSLATION
          
            Gentlemen
            The Hague, 24 January 1785
          
          My lord the king, having thought fit to authorize me to deliver you, gentlemen, some observations on the counterproject of the treaty of commerce to be concluded for the reciprocal advantage of his subjects and the citizens of America, which you directed to me on 10 November and which a Dutch courier delivered to The Hague on the 26th, I will not delay at all carrying out His Majesty’s orders. An express charged with dispatches for the Dutch ambassadors at Paris furnishes me with a safe and swift opportunity today. As the English language is not familiar to the Prussian chancellery and no more so to the king and his minister, I had to see to a French translation, and to verify its accuracy, I had it placed alongside the enclosed observations. I flatter myself that the latter will appear to you, gentlemen, dictated by the spirit of justice, equity, and humanity that characterizes all the endeavors of the monarch whom I have the honor to serve. It will be with the greatest zeal that I will exert myself to conclude a negotiation the result of which can only be infinitely advantageous to the two nations, and I do not doubt in the least that the first letter that I receive from you will make it easy for us to work together, gentlemen, to put the finishing touches on this treaty.
          I have the honor to be with the most distinguished consideration, gentlemen, your very humble and very obedient servant
          
            de Thulemeier
          
         
          ENCLOSURE
          Observations on the proposed treaty drawn up by the American plenipotentiaries and addressed to the king’s envoy extraordinary at The Hague.
          
            Articles II and III
            In adopting in their entirety these two articles, it is essential to add at the end of each: “submitting themselves nevertheless, in the places where they would do business, to the laws and usages there established and to which are submitted the citizens of the United States (the subjects of His Majesty the King of Prussia) and the citizens and subjects of the most favored foreign nations.” It is even more indispensable to insist on this clause because the dominions of His Prussian Majesty are composed of provinces, the majority of which have laws and customs of their own. We could not annul the police laws common to all the nations of Europe or take away without injustice the ancient rights of companies, communities, or guilds. The city of Königsberg has a law of intermediation, by which a foreign merchant there may not sell directly to another foreigner. In several ports, where large vessels cannot enter fully loaded, we have companies that maintain lighters for unloading cargo in the roadstead and carrying it in. In some places we have guilds of stevedores, who for a fixed price help to unload vessels, etc. All this should not and cannot alarm the other contracting party. The majority of these regulations were established for

the advantage as well as convenience of foreigners, who when they arrive in our ports could not manage without the assistance of pilots and other skilled persons, and without our police regulations would find themselves exposed to greed and chicanery. All the nations of Europe have similar practices, and no one has complained of ours.
          
          
            Article IV
            This article requires very considerable changes and clarifications:
            
            1. It is necessary to strike out the clause “in their own vessels,” which is in the spirit of the British Navigation Act but not at all in ours. The main goal of this treaty is a reciprocal commerce between the two nations, and the safe and easy flow of their goods. The king’s intention is less to enlarge his subjects’ trade in distant seas than to stimulate national industry and facilitate the exportation of the products of Prussian workshops, so that the clause, by not according the stipulated advantages to all our goods in the same way as those imported by our vessels, directly collides with our motives and renders practically null for us the advantages that this treaty should secure reciprocally.
            2. The freedom to sell and buy, stipulated by this article, is so general that it does not admit the possibility of a commodity or type of merchandise the importation or exportation of which might be forbidden, and what is more, Article IV of our draft drawn up in the month of March of this year is entirely omitted from the counterproject. The king must therefore insist that Article IV be revised in the following manner: “More especially each party shall have a right to carry their own produce, manufactures, and merchandise to any parts of the dominions of the other, there freely to sell them and to purchase and take in exchange the produce, manufactures, and merchandise of the other nation. All such produce, manufactures, and merchandise, whether they are imported or exported by vessels belonging to one of the two nations or on ships of any other nation whatsoever, shall pay on entering and on leaving no higher duties than are paid for the produce, manufactures, and merchandise of the most favored nation. Nevertheless the king of Prussia and the United States reserve to themselves the liberty to prohibit in their respective countries the importation and exportation of all merchandise whatsoever when reasons of state shall require it. In this case the subjects or citizens of either of the contracting parties to the present treaty shall not import nor export the merchandise prohibited by the other, but if one of the contracting parties permits any other nation to import or export this same merchandise, the subjects of the other shall immediately enjoy the same liberty.” Article XI of our draft, stipulating that all advantages in matters of commerce and trade accorded to other nations in the future will be shared by the contracting parties immediately, would also find its rightful place here, but as the counterproject draft makes it a separate article, XXVI, it is quite immaterial whether this article is placed here or below.
            
          
          
          
            Article V
            The reasoning that motivated the clause to be added to Articles II and III renders entirely superfluous Article V of the draft, of which, however, one can without difficulty retain the last passage, stipulating that “The merchants, etc., of either party shall not be forced to unload any sort of merchandise into any other vessels, nor to receive them into their own, nor to wait for their being loaded longer than they please.”
          
          
            Article VIII
            This article could be adopted in its entirety without the phrase “that the vessels that leave port without having unloaded will pay no duties, etc.” This cannot present any difficulty when it is a question of merchandise or when the vessel is in the roadstead. But once the vessel has entered into port, it seems that it must be subject to the duties established for the maintenance of the port itself and for the various arrangements necessary to make the entry and departure of vessels safer (for instance, port fees, pilotage, and beaconage). It is therefore fitting to revise the end of this article as follows: “and without being obliged to render account of their cargo or to pay any duties, charges, or fees whatsoever except the fees established for vessels entered into port and appropriated to the maintenance of the port itself or of other establishments for the safety and convenience of navigators, which fees nonetheless shall only be paid on the same footing as in the case of the subjects and citizens themselves of the country where they are established.”
          
          
            Article IX
            It would be very much in line with the humane principles that form the basis of several articles of this draft to add to the end of this one: “The ancient and barbarous right to wrecks of the sea shall be entirely abolished with respect to the subjects of the two contracting parties.”
          
          
            Article X
            This article is pretty nearly equivalent to Article VIII of our draft. But as in this one the right of detraction is reciprocally exempted, and the force of past or future ordinances against emigration is reserved to the king, it is necessary to restore our Article VIII in its entirety and put it in place of Article X of the counterproject.
          
          
            Article XII
            This article could not be adopted in its entirety, above all the last point, stipulating “that enemy vessels make neutral goods confiscable without distinction.” The principles that the court of Berlin has adopted in several public statements, in particular in the circular declaration of 30 April 1781, directly contradict the designated stipulations. The American plenipotentiaries, inspired by the philosophic spirit of humanity and equity that has dictated several articles of the counterproject, will no doubt voluntarily give up such a clause and consent to substitute the following: “that the

effects and merchandise belonging to the subjects of the neutral contracting party, except for munitions of war, that are found on board an enemy vessel, will be returned to their owners or at least paid for according to just and reasonable prices.” In any case, one might omit all this, simply insert the final passage, beginning with the words “On the other hand” until the end, and leave this question undecided, as was done in the convention on the Armed Neutrality approved by the king and by other powers.
          
          
            Article XIII
            In general there is no difficulty in adopting this article. However, as the expression “reasonable compensation for the loss such arrest shall occasion” is a bit vague, it would be desirable to define this compensation more precisely. And as there are cases where a neutral vessel whose entire cargo is composed of merchandise that is not suspect has on board a mariner’s private cargo of munitions of war destined for the enemy of the other contracting party, a case noted in Article XV of our draft, it would be very fitting to insert in Article XIII of the counterproject the clause “and in these stipulated cases, if the owner of the vessel would prefer to deliver the suspected private cargo to the vessel that discovered it, the merchant vessel could no longer be detained but would have complete liberty to continue its voyage.”
          
          
            Article XIX
            Just as the United States of America, by the terms of an earlier treaty, finds itself obligated to allow prizes taken by the subjects of the king of France to enter their ports, there may be cases where it might compromise the king to receive in his ports prizes made against other nations. Because of this consideration it would be better to restore this article to the form that it took in our responses to the observations of Mr. Adams sent to the king’s minister in Holland in May of this year, to the effect “that the armed vessels of the contracting parties shall not conduct the prizes they shall have taken from their enemies into the ports of the other, unless they are forced to enter therein by stress of weather or danger of the sea. In this last case they shall not be stopped nor seized but shall be obliged to go away as soon as possible,” which renders the exception of the vessels taken from France entirely superfluous.
          
          
            Article XXI
            Addendum 4. After the words “to which the captor belongs,” one might add for greater clarity: “but by the judicatures of the place into which the prize shall have been conducted.”
          
          
            Article XXV
            At the end of this article and to make it consistent with Articles II and III with their proposed additions, it will be indispensable to add the clause “that when the consuls shall exercise commerce they shall be submitted to the laws and usages of the places where they shall do so.”
            All the other articles of the counterproject, which are not specifically

mentioned in these observations, may be adopted without additions or changes.
          
        